Order entered July 22, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00951-CV

                               CITY OF DALLAS, Appellant

                                              V.

                           HIGHWAY 205 FARMS, LTD. AND
                           MAURICE E. MOORE, JR., Appellees

                                             and

                             IN RE CITY OF DALLAS, Relator

                              On Appeal from the County Court
                                   Kaufman County, Texas
                               Trial Court Cause No. 84262CC

                                          ORDER
       In accordance with Court’s opinion issued this date in this consolidated appeal and

petition for writ of mandamus, we CONDITIONALLY GRANT mandamus relief. The Court

ORDERS the trial judge of the County Court at Law, Kaufman County, Texas to VACATE his

April 17, 2013 order granting defendants’ motion to dismiss for want of prosecution without

prejudice. We DIRECT the trial judge to reinstate the case.
       Should the trial court fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this order, a

certified copy of its order in compliance with this order.

       We ORDER that City of Dallas recover their costs of this proceeding from Highway 205

Farms, Ltd. and Maurice E. Moore, Jr.



                                                      /s/    DAVID EVANS
                                                             JUSTICE